Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.

 Claim Status:
Claims 1-90, 93, 94, 98, 99, 112 and 115-119 have been cancelled.
Claims 91, 92, 95-97, 100-111, 113 and 114 are pending and under examination. 

Withdrawn rejections
Applicant's amendments and arguments filed 2/22/20 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 10, 11, 12 and 13 have alphabetical reference letters but the Examiner could not find corresponding description of the letters in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91, 92, 95-97, 100-111, 113 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter unexpectedly discovered that by providing a residence time of between 0.5 and 34 seconds in combination with the specified controlled flow rates, not only can the mixing task be consistently attained but the mixing solution will be substantially free of hydrolysis degradants.” This statement indicates that the invention is different from what is defined in the claim(s) because residence time, flow rates and hydrolysis degradants are not structural components of an apparatus but rather describe how to use an apparatus to achieve a desired result. It is an admission that Applicant did not invent a new apparatus but rather how to use the apparatus with controlled flow rates and residence time of between 0.5 and 34 seconds to attain the mixing solution substantially free of hydrolysis degradants which means reduction of hydrolysis degradant infusion into the patient. Applicant’s alleged unexpected discovery, the invention, is therefore not an apparatus but a process. See MPEP 2172(I)(II). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 91, 92, 95-97, 100-111, 113 and 114 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combined references of: Cassano-Piche et al. (Ontario Health Technology Assessment Series 2012;12(16): pages (in part):19, 20, 24, 25) and Vaillancourt (US 5188603) and Brittain et al. (US 20060159713) and Bendall et al. (US 20060128777) and Elefante et al. (Am J Health Syst Pharm. 2010;67(9):713-723) and Salmon Pharma (EP2641592). 
Applicant claims, for example:

    PNG
    media_image1.png
    216
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    692
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    391
    691
    media_image3.png
    Greyscale

Claim interpretation: The limitation of “configured to” is interpreted to represent a statement of intended use of the apparatus which does not limit the scope of the claim because it merely defines a context in which the apparatus operates.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	
 	With regard to instant claims 91, 92, 95, 96, 97, 100, 101, 110 and 111, Cassano-Piche et al. teach that chemotherapy patients require both secondary and concurrent IV infusions (page 19). A schematic for concurrent administration is shown in Figure 2 (page 25) with IV pumps or pump channels that are capable of controlling the flow rate of the intravenous infusion solution and second pump capable of controlling the flow rate of the second solution and a first vessel operably linking the first reservoir “A” to the mixing device; a second vessel “B” operably linking the second reservoir to the mixing device and a third vessel operably linking the mixing device to the delivery device to the bloodstream of the patient:

    PNG
    media_image4.png
    648
    743
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    586
    640
    media_image5.png
    Greyscale

The point at which the two lines meet and mix the solutions for simultaneous continuously flowing solutions to the patient from both pumps is at least an in-line mixer configured to continuously mix the two solutions. Thus, Cassono-Piche et al. render obvious at least an in-line mixer that operably links the two continuously flowing IV infusion solutions so as to obtain a continuously flowing mixed solution that is consistent and uniform pharmaceutical dose. With regard to the limitations of: 
“configured to continuously deliver the intravenous infusion solution from the first reservoir to the mixing device at a first controlled rate the value of which is in such relation to the second controlled rate indicated below so as the mixed solution has a concentration of the nitrogen mustard compound between 0.2 and 4 mg/ml”;
“configured to continuously mix the intravenous infusion solution and the second solution so as to obtain a continuously flowing mixed solution, where the continuously flowing mixed solution is a consistent and uniform pharmaceutical dose”;
“configured to continuously deliver the second solution from the second reservoir to the mixing device at a second controlled rate with a value between 0.08 and 8 ml/min; wherein the mixing device has a volume that provides a residence time of the mixed solution that is between 0.5 second and 34 seconds based on the first and second controlled rate”; and
“configured to deliver the continuously flowing mixed solution to the bloodstream of a patient”; 
it is the Examiner’s position that these “configured to” limitations are interpreted to be either implicit in the system of Cassono-Piche et al. or merely an intended use of the system of Cassono-Piche et al. With respect to ‘configured to’, such language merely represents a statement of intended use of the device which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art composition which recites the same components as instantly claimed is also configured the same functional limitations. 
The drip chambers (drip valves) and/or back check valves help to control the flow rates within the first and second vessels or the ratio of flow rates within the first and second vessels (Figure 2 above). Cassono-Piche et al. teach that IV systems comprise IV containers, tubing, connectors and venous catheters (page 20). Casssono-Piche et al. teach that concurrent infusions have individually controlled infusions via their own infusion pump or pump channel (page 24) thus rendering obvious a multichannel pump. 


    PNG
    media_image6.png
    530
    666
    media_image6.png
    Greyscale

Figure 1 shows an embodiment of the fluid infusion delivery system where first and second reservoirs are connected to first and second pumps, which are capable of controlling the flow rate of the solutions in each reservoir, via “vessels” which are understood to be tubing that link the reservoir to the mixing device pump with a third “vessel” linking the mixing device pump to the delivery device as shown below:

    PNG
    media_image7.png
    493
    325
    media_image7.png
    Greyscale

With further regard to instant claims 91, 92, 96 and 110, the ensemble of connected tubes with connector 13 in Figure 1 has tube 12 serving as a tube capable of mixing by gravity agitation or convection the two delivered solutions. Vaillancourt teaches that: “The primary pump 14 is connected to the fluid line 12 via one inlet 15 of the connector 13 for continuously delivering a predetermined dose of fluid, i.e. a medicament, into the line·12 under a continuous positive pressure.” (column 4, lines 10-14 and 32-35) It is the Examiner’s position that “continuously delivering” reads on a continuous mode of operation and “delivering a predetermined dose of fluid” reads upon a “consistent and uniform dose” especially when Vaillancourt teaches that: “…this positive pressure is maintained by a continuous flow of fluid…” (column 5, lines 11-13). Vaillancourt teaches that (Examiner added emphasis): “…the pumps may be operated concurrently so that saline solutions is delivered concurrently with the medicament 
With regard to instant claim 100, components 11 and 20 serves as a catheter needle (column 4, lines 20-26) for delivering the mixed solution to the bloodstream of a patient. 
With regard to instant claims 101 and 111, valve 64 is a control device valve (column 6, line 60; claims 11, 12, 15 and 19) that controls the flow rate within the first and second vessels or the ratio of the flow rates within the first and second vessels. Clip clamps may also be used to control flow (column 7, lines 5-8).
With regard to instant claim 102, saline solution for injection or other suitable media is taught (claim 2; column 7, line 38), which is 0.9% NaCl in water for injection.
With regard to instant claims 107-109, Brittain et al. teach the nitrogen mustard bendamustine HCl pharmaceutical formulations (Abstract; [0001]) that are stable and that contain less than about 0.5% HP1 (claims 8-12) and methods of treating medical conditions in a patient (claims 62-70). 
	With regard to instant claims 102 and 106, Brittain et al. teach in [0008]: “Currently bendamustine is formulated as a lyophilized powder for injection with 100 mg of drug per 50 mL vial or 25 mg of drug per 20 mL vial.  The vials are opened and reconstituted as close to the time of patient administration as possible.  The product is reconstituted with 40 mL (for the 100 mg presentation) or 10 mL (for the 25 mg presentation) of Sterile Water for Injection.  The reconstituted product is further diluted 
	Brittain et al. teach in [0004] (Examiner added emphasis): "Because of their high reactivity in aqueous solutions, nitrogen mustards are difficult to formulate as pharmaceuticals and are often supplied for administration in a lyophilized form that requires reconstitution, usually in water, by skilled hospital personal prior to administration.  Once in aqueous solution, nitrogen mustards are subject to degradation by hydrolysis, thus, the reconstituted product should be administered to a patient as soon as possible after its reconstitution.” Thus the ordinary artisan is aware that once the mustard bendamustine is mixed in aqueous solution, it can undergo hydrolysis to undesirable decomposition products and therefore it must be administered as soon as possible to the patient upon mixing. Indeed, Brittain et al. teach that bendamustine degrades in aqueous solution in [0007].
Brittain et al. teach in [0100]: “The lyophilized formulations of the present invention may be reconstituted with water, preferably Sterile Water for Injection, or other sterile fluid such as co-solvents, to provide an appropriate solution of bendamustine for administration, as through parenteral injection following further dilution into an appropriate intravenous admixture container, for example, normal saline.” Thus Brittain et al. teach and suggest one solution of the reconstituted 
With regard to instant claims 105 and 110, Brittain et al. teach in [0041]: “The invention also involves bendamustine formulations for lyophilization that include an excipient and a stabilizing concentration of an organic solvent.  A preferred formulation includes bendamustine at a concentration of about 15 mg/mL, mannitol at a concentration of about 25.5 mg/mL, tertiary-butyl alcohol at a concentration of about 30% (v/v) and water.  Included in this embodiment of the invention are the lyophilized preparations made from such bendamustine formulations.” Thus, the ‘second solution’ comprises an organic solvent and a saccharide excipient of instant claims 105 and 110. It is the Examiner’s position that disclosure of mannitol renders obvious other similar saccharide excipients to the ordinary artisan. 
	With regard to instant claim 104 and 114, Brittain et al. teach using other solvents such as methanol, ethanol, propanol, isopropanol, butanol and tertiary-butyl alcohol (TBA) and amounts of bendamustine at 15 mg/mL, combined with mannitol at 25.5 mg/mL were prepared in 10 mL of the indicated alcohol solutions at room temperature (see Table 1). (claims 20-24 and  [0100]) which reads on claims 104 and 114. It is the Examiner’s position that disclosure of these common solvents renders obvious other solvents known to the medical artisan. 
	Brittain et al. teach in [0066]: "The term "pharmaceutical composition" as used herein shall mean a composition that is made under conditions such that it is suitable for administration to humans, e.g., it is made under GMP conditions and contains pharmaceutically acceptable excipients, e.g., without limitation, stabilizers, 

	Brittain et al. teach in [0067]: "The pharmaceutical dosage form suitable for injection or infusion use can include sterile aqueous solutions or dispersions or sterile powders comprising an active ingredient which are adapted for the extemporaneous 
preparation of sterile injectable or infusible solutions or dispersions.  In all cases, the ultimate dosage form should be sterile, fluid and stable under the conditions of manufacture and storage.  The liquid carrier or vehicle can be a solvent or liquid dispersion medium comprising, for example, water, ethanol, a polyol such as glycerol, propylene glycol, or liquid polyethylene glycols and the like, vegetable oils, nontoxic glyceryl esters, and suitable mixtures thereof.  The prevention of the growth of microorganisms can be accomplished by various antibacterial and antifungal agents, for example, parabens, chlorobutanol, phenol, sorbic acid, thimerosal, and the like..” Liquid polyethylene glycols are polymers and reads on instant claim 104.
	With regard to instant claims 103-105, Brittain et al. teach in [0088]:”A pharmaceutically acceptable lyophilization excipient can be dissolved in the aqueous phase.  Examples of excipients useful for the present invention include, without limitation, sodium or potassium phosphate, citric acid, tartaric acid, gelatin, glycine, and carbohydrates such as lactose, sucrose, maltose, glycerin, dextrose, dextran, trehalose and starch.  Mannitol is a preferred excipient.  Other excipients that may be used if desired include antioxidants, such as, without limitation, ascorbic acid, acetylcysteine, 

or alpha-tocopherol acetate, or chelators.”
With regard to instant claim 107, Bendall et al. teach in [0012]: “An "alkylating agent" refers to a chemotherapeutic compound that chemically modifies DNA and disrupts its function.  Some alkylating agents cause formation of cross links between nucleotides on the same strand, or the complementary strand, of a double-stranded DNA molecule, while still others cause base-pair mismatching between DNA strands.  Exemplary alkylating agents include bendamustine, busulfan, carboplatin, carmustine, cisplatin, chlorambucil, cyclophosphamide, dacarbazine, hexamethylmelamine, ifosphamide, lomustine, mechlorethamine, melphalan, mitotane, mytomycin, pipobroman, procarbazine, streptozocin, thiotepa, and triethylenemelamine.” Thus, the ordinary artisan is aware of the equivalence of these compounds as alkylating agents.
With regard to instant claim 102, Elefante et al. teach on page 11 of 18:

    PNG
    media_image8.png
    289
    1506
    media_image8.png
    Greyscale
  
Elefante et al. teach infusion times of 30-60 minutes (page 11 of 18 bottom).
	With regard to instant claims 103 and 113, Salmon Pharma teach making bendamustine HCl compositions with a variety of excipients including varioius polymer such as PVP, cellulose ethers, acrylic copolymers ethylcellulose, propylene carbonate, propylene glycol, polyethylene glycol, sodium carboxymethylcellulose and other additives ([0018-0029]) including parenteral use (claim 12).
		 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Cassono-Piche et al. is that Cassono-Piche et al. do not expressly teach the alternative iv infusion solutions of instant claim 102, the second solution further comprises the species of instant claims 103-105, 107 and 113-114, the amount of nitrogen mustard of instant claim 106 or bendamustine HCl or that the mixing device is configured to continuously mix the solutions such that the mixed continuously flowing solution is substantially free of hydrolysis degradants of the nitrogen mustard compound.  This deficiency in Cassono-Piche et al. is cured by the teachings of Vaillancourt, Brittain et al., Elefante, Bendall et al. and Salmon Pharma.
2. The difference between the instant application and Cassono-Piche et al. is that Cassono-Piche et al. do not expressly teach all the alternative mixing devices of instant claims 91 and 110. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ the IV system of Cassono-Piche et al. with the alternative iv infusion solutions of instant claim 102, the second solution further comprises the species of instant claims 103-105, 107 and 113-114, the amount of nitrogen mustard of instant claim 106 and bendamustine HCl or that the mixing device is configured to continuously mix the solutions such that the mixed continuously flowing solution is substantially free of hydrolysis degradants of the nitrogen mustard 
One of ordinary skill in the art would have been motivated to do this because the IV system of Cassono-Piche et al. is designed to handle chemotherapeutic drugs for patients that require concurrent infusion. The medical artisan that desires to IV administer the chemotherapeutic agent bendamustine to a patient knows through Brittain et al. that bendamustine solutions are water sensitive and thus the artisan would use an abundance of caution and have one formulation with bendamustine that is non-aqueous and the other solution is aqueous in two separate reservoirs. Thus, an IV system that can handle concurrent administration is required and such systems are common and conventional as taught by Cassono-Piche et al. and Vaillancourt especially when Vaillancourt guides the artisan to placing the saline solution in its own reservoir. It then requires no inventive skill to place one non-aqueous bendamustine HCl solution containing PVP or mannitol or any of the other claimed excipients and a non-aqueous solvent or mixture of non-aqueous solvents in one reservoir and the other aqueous solution containing the intravenous infusion solution of 0.9% sodium chloride in Water for Injection (WFI); 0.9% sodium chloride and 5% dextrose in Water for Injection(WFI); or 0.45% sodium chloride and 2.5% dextrose in Water for Injection (WFI) in other reservoir of Cassono-Piche et al. such that the mixed solutions comprise 0.2-4.0 mg/ml of the nitrogen mustard bendamustine as suggested by the combined references. The natural result of so doing is that during operation the mixing device is configured to continuously mix the solutions such that the mixed continuously flowing solution is substantially free of hydrolysis degradants of the nitrogen mustard 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ the IV system of Cassono-Piche et al. with any of the mixing devices of instant claims 91 and 110 and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because obvious the solutions require some form of mixing prior to injection into the patient and the claimed alternative mixing means are common and conventional in the medical arts. Thus the ordinary artisan would have a reasonable expectation of success in using any of the mixing means claimed to mix the two solutions in the absence of evidence to the contrary.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “amended claims 91 and 110 now define specific controlled flow rates in addition to a specific range of residence time. Additionally, the volume of the mixing device is specified based on the residence time and the flow rates. Cassano-Piche does not teach or imply all of these specific features and limitation.” Respectfully the Examiner cannot agree because the residence times and flow rates are merely intended uses of the system and while they have been considered those specific features and limitations do not add patentable weight. The manner of operating the apparatus does not differentiate the apparatus claim from the prior art. See MPEP 2114(II): “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)… A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” 
Applicant next points out four important features and then discusses that the Treanda package insert requires 2 conditions to be satisfied of mixing to 0.2-0.6 mg/ml and confirmation by visual inspection. Applicant then asserts: “The inventor has unexpectedly discovered that by providing a residence time of between 0.5 and 34 seconds in combination with the specified controlled flow rates, not only can the mixing task be consistently attained but the mixing solution will be substantially free of hydrolysis degradants.” This is an interesting statement because residence time, flow 
Applicant asserts that: “Cassano-Piche, neither alone nor in combination with the other references, teaches nor suggests the above combination of claimed features… Cassano-Piche does not guide or motivate the artisan to consider the design of an apparatus that would in addition to mixing, dilution and administration, perform as a hydrolysis reactor. Respectfully, Cassano-Piche does not need to teach or suggest intended uses of the system such performing as a hydrolysis reactor. 
Applicant asserts that: “The mixed solution has to be substantially free of hydrolysis degradants (for which, a reservoir comprising of a non-aqueous solution in combination with an appropriately designed hydrolysis reactor are necessary) and be within the specified concentration range since (as discussed on paragraph [0187]) not doing so may result in problems with extravasation, precipitation, dose consistencies, etc. Cassano-Piche does not teach or motivate the artisan to pursue these features (either alone or in combination with the cited prior art) and as such the claimed invention is free of the prior art.” Respectfully, the Examiner does not agree. The ordinary artisan is well aware of the hydrolytic sensitivity of bendamustine through the teachings of at least Brittain [0007]. Additionally, the instantly claimed subject matter does not recite any “hydrolysis reactor” component and it thus it appears that Applicant is arguing limitations that are not claimed. See MPEP 2145(VI).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner is relying upon the references as stated in the rejection. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
 
Conclusion

	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613